            Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 1 of 25




     MCAVOY AMAYA & REVERO ATTORNEYS
 1
     MICHAEL J. MCAVOYAMAYA, ESQ.
 2   Nevada Bar No.: 14082
     1100 E. Bridger Ave.
 3   Las Vegas, Nevada 89101
     Telephone:     (702) 299-5083
 4   mike@mrlawlv.com
 5
     Attorney for Plaintiffs

 6                               UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA
                                                 * * * *
 8
      JAVIER CABRERA, an individual; DEBORAH
 9    MILLER, an individual; CHERIE MANCINI, an
      individual; and the NEVADA SERVICE                      CASE NO.: 2:18-cv-304-RFB-DJA
10    EMPLOYEES UNION STAFF UNION
      (“NSEUSU”), an unincorporated association,
11
                              Plaintiff,
12
                                                                  MOTION IN LIMINE TO
      vs.                                                        EXCLUDE DEFENDANT’S
13
                                                                 UNTIMELY VOCATIONAL
14
      SERVICE EMPLOYEES INTERNATIONAL                           REHABILITATION EXPERT
      UNION (“SEIU”), a nonprofit corporation; et al.         TESTIMONY AND LIMIT EXPERT
15                                                              TESTIMONY TO REBUTTAL

16                                                                    (HEARING REQUESTED)
                              Defendants.
17
             Plaintiffs, by and through their attorneys of record, MICHAEL J. MCAVOYAMAYA
18
     ESQ., hereby submit Plaintiffs’ Motion in Limine to Exclude Defendant’s Untimely Vocational
19
     Rehabilitation Expert Testimony and Limit Expert Testimony to Rebuttal.
20
             This Motion is based upon the pleadings and papers on file in this action, the Points and
21
     Authorities set forth herein and argument to be made by counsel at the time of the hearing.
22
             Dated the 15th day of September, 2021.
23
                                                  /s/ Michael J. Mcavoyamaya
24
                                                  MICHAEL MCAVOYAMAYA, ESQ.
25
                                                  Nevada Bar No.: 14082
26                                                1100 E. Bridger Ave.
                                                  Las Vegas, Nevada 89101
27                                                Telephone:     (702) 299-5083
                                                  mike@mrlawlv.com
28                                                Attorney for Plaintiffs




                                                   -1-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 2 of 25




 1
                         MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.      FACTS AND PROCEDURAL HISTORY.
 3           This matter arises out of numerous breaches of a collective bargaining agreement (“CBA”)
 4   between the Nevada Service Employees Union Staff Union (“NSEUSU”), the Service Employees
 5   International Union (“SEIU”) Local 1107 an emergency trusteeship imposed over Local 1107 by

 6   SEIU on April 28, 2017, and Local 1107’s subsequent refusal to provide reasonable

 7
     accommodations to Plaintiff Debbie Miller pursuant to the Americans with Disabilities Act, and
     subsequent disability discrimination. Defendants have repeatedly and consistently failed to meet
 8
     the Court’s scheduled deadlines due to their own lack of diligence. The discovery scheduling order
 9
     sought and received a special schedule, which set the deadline to disclose initial experts to August
10
     12, 2019, and rebuttal expert disclosure on September 12, 2019. See ECF No. 31, at 5-6. On August
11
     12, 2019, Plaintiffs disclosed their economic expert including the expert report, and a list of
12
     documents the expert considered. See Declaration of Counsel, at 1; see also Kirkendall Expert
13   Report, attached as Exhibit 1, at 1-10. That same day, the SEIU Defendants sent Plaintiffs’ counsel
14   an email purporting to be “DEFENDANTS SERVICE EMPLOYEES INTERNATIONAL
15   UNION’S AND MARY KAY HENRY’S EXPERT WITNESS DISCLOSURE.” See Defs.

16   8/12/2019 Email RE: SEIU Expert Discl., attached as Exhibit 2, at 1. The attached pleading was

17
     not an expert witness disclosure. See SEIU Expert Discl. Pleading, attached as Exhibit 3, at 1-2.
     SEIU’s expert witness pleading asserted that:
18

19           Pursuant to Federal Rule of Civil Procedure 26(a)(2)(A)-(B), parties must disclose
20
             to other parties in this matter the identity of any expert witnesses they may use at
             trial, as well as written reports by these expert witnesses. Defendants Service
21           Employees International Union ("SEIU International") and Mary Kay Henry
             (collectively referred to herein as "Defendants") intend, and hereby reserve their
22
             right, to retain expert witnesses to evaluate any claim of damages averred by
23           Plaintiffs.

24   Id. at 1.
25
             Defendants’ expert disclosure pleading did not identify the identity of the expert witnesses
26   they intended to use, nor any reports of those witnesses. Rather, Defendants maintained that it was
27   “premature to retain and, thus, to disclose any expert witness at this stage of the case” because
28




                                                     -2-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 3 of 25




     motions were pending before this court, despite there being no stay of discovery. Id. According to
 1
     Defendants’ expert pleading Defendants were reserving the right to disclose experts late. Id.
 2
             Plaintiffs’ counsel noted in response to this deficient disclosure that it was not an expert
 3
     disclosure in accordance with FRCP 26. See Ex. 2, at 1-2. On August 15, 2019, three days after
 4
     the initial expert deadline had expired, Defendants requested that Plaintiffs stipulate to extending
 5
     the deadline to disclose both initial and rebuttal experts. See Defs’ Email RE Extend Expert
 6   Deadlines, attached as Exhibit 4, at 2-3. Defendants also claimed that Plaintiffs’ expert disclosure
 7   was deficient because it did not include the documents sent to the expert. Id. However, the report
 8   listed documents reviewed by the expert that were already in Defendants’ possession, and thus the
 9   disclosure was not deficient. See Decl. Counsel, at 1.

10
             That same day, to avoid a dispute over the matter, Plaintiffs’ counsel promptly sent the
     documents requested by Defendants. See Emails RE Ext. Expert Deadlines, attached as Exhibit 5,
11
     at 1. Plaintiffs’ counsel also noted his confusion regarding why Defendants “did not simply request
12
     that I stipulate to the extension earlier before the deadline ran. I asked you if that is what you
13
     wanted me to consent to, and was clearly willing to so stipulate” prior to expiration of the deadline.
14
     Id. see also Decl. Counsel, at 1. Despite Defendants’ lack of diligence, Plaintiffs’ counsel decided
15
     not to be difficult and agreed to extend both the initial and rebuttal expert deadlines as Defendants
16   had requested and asked Defendants to “[p]lease draft the stipulation to extend asap so that we
17   may get it front of the new magistrate. As I am sure you know, neither of us are entirely clear on
18   how this new judge will rule on matters such as this, and considering the deadline has ran, it would
19   be best not to delay any further in requesting the extension.” See Ex. 5, at 1. Instead of promptly

20
     drafting and submitting a stipulation to extend deadlines that day to avoid further delay Defendants
     waited until August 20, 2019, eight days after the subject deadline expired to provide Plaintiffs’
21
     counsel with the stipulation. Id. at 2-3. On August 23, 2019, after reviewing the stipulation,
22
     Plaintiffs’ counsel wrote Defendants’ counsel an email objecting to misrepresentations Defendants
23
     included in the stipulation regarding Defendants’ “expert disclosure”:
24
             I'm confused. My understanding is that we were extending both the expert and
25           rebuttal disclosure deadlines because you wanted to provide an expert disclosure. I
             do not recall receiving an expert disclosure from SEIU (correct me if I am wrong).
26           The stip says you provided an expert disclosure on the initial expert deadline. I have
27
             not received an expert report from you guys that I have seen. Is that a typo?

28   Id. at 5.




                                                    -3-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 4 of 25




             Defendants took until August 26, 2019, fourteen (14) days after the initial expert deadline
 1
     expired, to respond to the inquiry regarding the misleading language in the stipulation asserting
 2
     that “the expert disclosure pleading” was a sufficient expert disclosure, but acknowledging that “it
 3
     is true we did not disclose an expert.” Id. Defendants assured that the language would be eliminated
 4
     from the stipulation. Id. Plaintiffs’ counsel sent a final clarification email regarding what the
 5
     parties were stipulating to because Defendants request had changed from seeking a stipulation to
 6   extend both the initial and rebuttal expert deadlines, to a request to extend only the rebuttal expert
 7   deadline. Id. at 6. Plaintiffs’ counsel wanted to:
 8           make clear what were doing because your request changed. We are no longer asking
             to extend the expert disclosure deadline and the rebuttal expert deadline. Instead,
 9           we are only extending the rebuttal expert deadline so you can disclose a rebuttal
10
             expert to the expert I disclosed on the 12th. You have not disclosed an expert. You
             need extra time to disclose your rebuttal expert. Is that what we're doing?
11
     Id. at 6.
12

13           Plaintiffs’ counsel wanted to make absolutely clear that the parties were only seeking to
     extend the rebuttal expert deadline because if Defendants were going to disclose an initial expert
14
     that gave initial expert opinions, Plaintiffs’ counsel wanted to be sure that he would have the
15
     opportunity to retain a rebuttal expert himself to respond to the expert’s report within the deadline.
16
     See Decl. Counsel, at 2-3. Defendants’ counsel responded confirming that Plaintiffs’ counsel’s
17
     understanding that the parties were now only stipulating to extend the rebuttal expert deadline, not
18
     the initial expert deadline Defendants’ missed, was correct and any expert subsequently disclosed
19   expert would be solely for the purpose of rebutting the specific opinions of Plaintiffs’ economic
20   expert. Id. Specifically, Defendants assured Plaintiffs’ counsel that they sought “extension of the
21   rebuttal expert disclosure deadline only, as SEIU or Local 1107 will likely be disclosing a rebuttal
22   expert witness or witnesses.” Id. Defendants assured Plaintiffs’ counsel that “[t]he potential

23   testimony will address the issues of damages and mitigation in the Kirkendall report.” Id.
     (emphasis added). On August 27, 2019, Defendants filed the stipulation to extend the rebuttal
24
     expert deadline only. See ECF No. 71, at 1-7. On August 28, 2019, the Court granted an extension
25
     of the rebuttal expert deadline only to October 11, 2019. See ECF No. 72, at 7.
26
             On October 10, 2019, Defendants disclosed two “rebuttal” experts, Kirk Marangi, M.B.A.,
27
     an economist, and Edward L. Bennett, a vocational rehabilitation expert. See L1107 Expert
28
     Disclosure, 10/10/2019, attached as Exhibit 6, at 2-3. Defendants disclosed an economist rebuttal



                                                    -4-
            Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 5 of 25




     expert report. See Marangi Report, attached as Exhibit 7, at Marangi – 001-12. Defendants also
 1
     disclosed a vocational rehabilitation expert report. See Bennett Report, attached as Exhibit 8, at
 2
     Bennett – 001-27. The Bennett report does not reference the opinions of Plaintiffs’ expert,
 3
     Kirkendall, a single time. Id. Bennett also fails to opine on any subject matter Kerkendall analyzed
 4
     nor rebut any opinion that Kirkendall made in his report. Id. Instead, Defendants’ vocational
 5
     rehabilitation expert report consists entirely of new, initial expert opinions regarding Plaintiff
 6   Miller’s alleged “post-termination employability and earnings capacity” based on an “Analysis of
 7   plaintiff’s duty to mitigate damages,” conduct a reasonably diligent job search, and opinions
 8   regarding the alleged “accommodations” Plaintiff requested and allegedly received. Id. These
 9   opinions do no rebut any of Plaintiffs’ expert’s opinions and instead seeks to offer initial expert

10
     opinions that were required to be disclosed on August 12, 2019, and must be excluded. Finally,
     the majority of Marangi’s report that disputes Kirkendall’s opinions relies entirely on Bennett’s
11
     opinions, not Marangi’s own specialized knowledge, and his testimony must be limited only to
12
     matters appropriate for rebuttal.
13
     II.      ARGUMENT
14
           A. Standard Of Review.
15
              The broad purpose of the discovery rules is to enable litigants to prepare for trial, and it is
16   not their purpose to give one party a strategic advantage over the other. Cooper v. Stender, 30
17   F.R.D. 389, 393 (E.D. Tenn. 1962). As the Fourth Circuit Court of Appeals has stated, "[a] trial is
18   not a sporting event, and discovery is founded upon policy that search for truth should be aided."
19   Tiedman v. American Pigment Corp., 253 F.2d 803 (4th Cir.1958). This is because "the purpose

20
     of discovery in civil actions is to remove surprise from trial preparation so the parties can obtain
     evidence necessary to evaluate and resolve their dispute." US. ex rel. Schwartz v. TRW, Inc., 211
21
     F.R.D. 388 (C.D. Cal. 2002). Consistent with this policy, FRCP 26 requires litigants to disclose
22
     witnesses and documents, including initial and rebuttal expert testimony. See Fed. R. Civ. P. 26.
23
              Under the Federal Rules of Civil Procedure, any non-disclosed, untimely disclosed, and/or
24
     improperly supplemented materials (and testimony derived from the same), as well as any
25
     witnesses not previously or timely identified, must be excluded at trial and in connection with any
26   motion practice. FRCP 37(c)(1) expressly states that “[i]f a party fails to provide information or
27   identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information
28




                                                      -5-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 6 of 25




     or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
 1
     substantially justified or is harmless.” Id.
 2
             The primary purpose of a motion in limine is to prevent prejudice at trial. Hess v. Inland
 3
     Asphalt Co., 1990 U.S. Dist. Lexis 6465, 1990-1 Trade Cases (CCH) P68, 954 (ED. Wash., Feb.
 4
     20, 1990). The court has authority to issue a preliminary ruling on the admissibility of evidence.
 5
     The decision to do so is vested to the sound discretion of this court. See State v. Teters, 2004 MT
 6   137, 91 P.3d 559, 563 (Sp. Ct. Mont. 2004). The court’s discretion will not be overturned on appeal
 7   absent a showing of a clear abuse-of-discretion. See Gagan v. American Cablevision, Inc., 77 F.3d
 8   951, 966-67 (7th Cir. 1996); United States v. Brady, 595 F.2d 359, 361 (6th Cir.) (1979) cert.
 9   denied, 444 U.S. 862 (1979); United States v. Robinson, 560 F.2d 507, 513-515 (2d Cir. 1977),

10
     cert. denied, 435 U.S. 905 (1978); United States v. Hall, 565 F.2d 1052, 1055 (8th Cir. 1977);
     Texas Eastern Transmission v. Marine Office-ARPleton & Cox Com., 579 F.2d 561, 567 (10th Cir.
11
     1978); Rozier v. Ford Motor Co., 573 F.2d 1332, 1347 (5th Cir. 1978); Longenecker v. General
12
     Motors Corp., 594 F.2d 1283, 1286 (9th Cir. 1979); United States v. D’Alora, 585 F.2d 16, 21 (lst
13
     Cir. 1978); United States v. Juarez, 561 F.2d 65, 70-71 (7th Cir. 1977). Such motions are designed
14
     to simplify the trial and avoid prejudice that often occurs when a party is forced to object in the
15
     presence of the jury, to the introduction of evidence. Fenimore v. Drake Construction Co., 87
16   Wn.2d 85, 549 P.2d 483 (1976).
17       B. This Court Must Exclude Defendants’ Economist And Vocational Rehabilitation
            Expert From Testifying Outside The Scope Of Rebuttal Because Defendants’ Failed
18
            To Timely Disclose The Vocational Expert’s Testimony In Violation Of FRCP 26 And
19          37.

20           A rebuttal expert may only testify after the opposing party’s initial expert witness testifies.
21   Laflamme v. Safeway, Inc., 2010 WL 3522378, *2 (D. Nev. Sept. 2, 2010). Proper rebuttal expert
22   testimony “is intended solely to contradict or rebut evidence on the same subject matter identified

23   by an initial expert witness.” R&O Constr. Co. v. Rox Pro Int'l Group, Ltd., 2011 WL2923703,
     *2 (D. Nev. July 18, 2011) (emphasis added). Rebuttal expert reports are proper if they contradict
24
     or rebut the subject matter of the initial expert’s report. Id. Rebuttal expert reports are not the
25
     proper place for presenting new arguments. Nunez v. Harper, 2014 WL 979933, *1 (D. Nev. Mar.
26
     11, 2014) (citing R&O Constr. Co., 2011 WL 2923703 at *2). “If the purpose of expert testimony
27
     is to contradict an expected and anticipated portion of the other party’s case-in-chief, then the
28
     witness is not a rebuttal witness or anything analogous to one.” Id. Indeed, a rebuttal expert is



                                                     -6-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 7 of 25




     “intended solely to contradict or rebut evidence on the same subject matter identified by another
 1
     party under Rule 26(a)(2)(B) or (C).” See Fed. R. Civ. P. 26. “Rebuttal experts cannot testify in
 2
     their parties' case-in-chief.” Specter v. Tex. Turbine Conversions, Inc., No. 3:17-cv-00194-TMB,
 3
     2020 U.S. Dist. LEXIS 230473, at *11 (D. Alaska Dec. 8, 2020). A "proper expert rebuttal cannot
 4
     explore new areas not raised in initial reports.” Id. quoting TCL Communs. Tech. Holdings Ltd. v.
 5
     Telefonaktenbologet LM Ericsson, No. SACV 14-00341 JVS (Anx), 2016 U.S. Dist. LEXIS
 6   194814, at *10 (C.D. Cal. Aug. 17, 2016).
 7          Here, it is clear that Defendants’ proffered vocational rehabilitation expert, Edward
 8   Bennett, is not a proper rebuttal expert witness because nothing in Mr. Bennett’s report contradicts
 9   or rebuts the opinion of Plaintiffs’ economist expert, Kirkendall. Further, Defendants’ economist

10
     expert, Marangi, gives opinions regarding Plaintiff Miller’s economic damages that are based on
     the vocational expert’s opinions outside the scope of rebuttal, and thus are also outside the scope
11
     of rebuttal and must be excluded.
12
            1. Plaintiffs’ Economist Expert Kirkendall’s Report.
13
            Plaintiffs retained and disclosed as an initial expert the report of Kevin B. Kirkendall,
14
     MBA, CPA, CFE. See Ex. 1, at 2. The scope of Kirkendall’s expert opinion was give his expert
15
     opinions “concerning economic damages alleged by Ms. Miller” relating to Plaintiff Miller’s
16   wrongful termination from Local 1107. Id. at 1. Kirkendall’s expert opinion was limited to
17   “Economic damages calculated as of this writing include the difference between Ms. Miller's
18   earnings and benefits with Local 1107 and earnings an benefits obtained from post-termination
19   employment.” Id. Kirkendall reviewed the First Amended Complaint, SEIU’s pension plan

20
     documents, Debbie Miller’s tax returns for three years, Local 1107’s health insurance costs report,
     the NSEUSU CBA and pay scale 2016, and pay stubs from Plaintiff’s Miller’s new employer,
21
     Davita. Id. at 1-2. Kirkendall explained:
22
            Economic damages in the form of lost earnings and benefits to Ms. Miller are
23          calculated as the present value of her pre-termination earnings and benefits less the
            present value of post-termination employment earnings and benefits. The present
24
            value of Ms. Miller's earnings and benefits as if she had continued working for
25          Local 1107 is calculated on Exhibit C - 1 and totals $534,335. The present value of
            Ms. Miller's postincident/mitigating earnings and benefits is calculated on Exhibit
26          C - 2 and totals $158,654. The difference of $375,681 is calculated on Exhibit A
27
            and represents economic damages to Ms. Miller over a 5-year time period beyond
            the date of her termination. The value of employer-paid benefits is estimated at the
28          rates set forth on Exhibit D. Pre-termination and post-termination earnings and




                                                   -7-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 8 of 25




             benefits are estimated to increase at the rates noted on Exhibit F. Future earnings
 1
             under the pre-termination and post-termination scenarios are discounted to present
 2           value using the U.S. Treasury Bond rates set forth on Exhibit E.

 3   Id. at 2.
 4
             Kirkendall’s expert report includes no opinions regarding future earning capacity, the job
 5
     search that Plaintiff Miller conducted, Plaintiff Miller’s duty to mitigate damages under federal
 6   employment law, Plaintiff Miller’s jobs applied to post-termination, what constitutes a reasonable
 7   and diligent job search effort under the law, nor any opinions about Plaintiff Miller’s request for
 8   accommodations or any alleged accommodations provided. Id. at 1-10. Rather, Kirkendall’s expert
 9   report is limited to actual economic damages incurred by Plaintiff Miller for her period of

10
     unemployment, and the difference between her compensation and benefits that she would have
     received from Local 1107 and the compensation and benefits she received with her new employer,
11
     Davita. Id.
12
             2. Defendants’ Economist Rebuttal Expert, Marangi’s Report.
13
             Defendants’ economist expert, Kirk Marangi, gives some rebuttal expert opinions in his
14
     report produced by Defendants on October 10, 2019. See Ex. 7, at Marangi – 001-12. Mr. Marangi
15
     asserts that his “rebuttal report will discuss our opinion of deficiencies and differences with the
16   Kirkendall report dated August 12, 2019 in the matter of Cabrera et al. v Service Employees
17   International Union, et al. specifically related to economic damages for plaintiff Deborah Miller.”
18   Id. at Marangi – 002. Marangi’s calculations of Plaintiff Miller’s pay and benefits during her
19   employment with Local 1107 and with her new employer do not differ substantially from

20
     Kirkendall’s opinions. The primary issues of rebuttal appear to be in regards to one issue, the
     “Employer Paid Benefit Rate.” Id. at Marangi – 003. According to Marangi, he disagrees with the
21
     percentage of employer paid benefits estimated by Kirkendall as “46.57% of wages,”
22
     supplementing Marengi’s “lower 37.52%” benefit rate. Id. However, aside from Marangi’s
23
     disagreement with Kirkendall on the issue of employer paid benefit rate, the remainder of
24
     Marangi’s so called rebuttal of Kirkendall’s economic analysis of Plaintiff Miller’s lost earnings
25
     relies on the undisclosed, non-rebuttal opinions of Defendants’ vocational expert, Mr. Bennett.
26           For example, Marangi disputes that the contractually guaranteed auto allowance Plaintiff
27   Miller was receiving is not a “loss to the plaintiff” because:
28




                                                    -8-
          Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 9 of 25




            According to Edward Bennett (Telephone Conference dated 10/7/19) the post-
 1
            termination employment would have comparable auto allowance if needed for
 2          driving her own vehicle. During the period of "job search," there would be no loss
            of auto allowance as this benefit is tied to employer required driving. Therefore,
 3          there is no loss of auto allowance.
 4
     Id. at Marangi -003.
 5
            This opinion does not appear to be based on any specialized knowledge of Marangi as an
 6
     economist. Id. Rather, Marangi uses an unsupported statement of Bennett in a telephone
 7
     conference that Plaintiff did not do a reasonable job search as his entire basis for concluding that
 8
     there is no auto allowance loss. Id. In fact, the vast majority of Marangi’s opinions seek to pass off
 9   Bennett’s untimely disclosed initial expert opinions as his basis for rebutting Kirkendall’s
10   opinions. Marangi asserts that on October 4, 2019, he received Bennett’s vocational expert report,
11   and that “In Mr. Bennett's opinion, the plaintiff would have conducted a job search from her date
12   of termination until 3/14/18.” Id. Marangi then adjusts “Mr. Kirkendall's Exhibit C-2 to reflect the

13   job search time without work.” Id. However, Plaintiffs never disclosed a vocational expert for
     Bennett to rebut, and at no point in Kirkendall’s report did he give any opinion regarding what
14
     constitutes an acceptable job search, or time period to search for a job. See Ex. 1, at 1-10.
15
            Marangi goes on to assert that “In Mr. Bennett's opinion, after the job search time frame,
16
     the plaintiff would have an earning capacity that was ‘same or similar as that which she was
17
     accustomed to pre-termination,’” and because Bennett concluded Plaintiff should have had the
18
     same earning capacity if she had done a sufficient job search, Marangi decided to use “the same
19   pay level of $67,564 as used in the Pre-Termination scenario.” See Ex. 7, at Marangi – 003. Indeed,
20   every single “rebuttal” of Kirkendall’s report besides the benefits rate that Marangi asserts in his
21   report relies on Bennett’s opinions, not Marangi’s opinions. Id. at Marangi – 001-4.
22          Marangi does give economist rebuttal opinions regarding Kirkendall’s inclusion of life

23   insurance, social security, and medicare as part of the employer paid benefit rate that do not rely
     on Bennett’s untimely disclosed vocational expert opinions. Id. at Marangi – 003-5, 010-12. These
24
     issues are appropriate scope of rebuttal opinions. Id. Defendants’ economist rebuttal expert,
25
     Marangi, should be limited to giving testimony only on matters that rebut Kirkendall’s opinions
26
     and do not rely on Bennett’s report. Specifically, Marangi should be limited to his opinions
27
     regarding the employer paid benefit rate used by Kirkendall only, as the remainder of Marangi’s
28




                                                    -9-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 10 of 25




     analysis relies entirely on Bennett in a field that is outside the scope of rebuttal and Marangi’s own
 1
     expertise.
 2
            3. Defendants Vocational Expert, Bennett.
 3
             Unlike Marangi, who at least cites to Kirkendall’s report and attempts to rebut some of its
 4
     conclusions and methods utilized by Kirkendall in his economic analysis, Bennett’s report is
 5
     entirely on new issues unrelated to any of Kirkendall’s expert opinions. As an initial matter, in
 6   must be noted that Kirkendall is not a vocational rehabilitation expert and neither is Marangi. See
 7   Ex. 7, at Marangi – 013-15; see also Kirkendall Carriculum Vatae, attached as Exhibit 8, at 1.
 8   Neither Kirkendall nor Marangi have any education or specialized knowledge in the field of
 9   vocational rehabilitation, job searching, duties and appropriate methods for mitigating damages in

10
     employment cases, or what is a reasonable accommodation for a person with a disability under the
     ADA. Id. It is for this very reason that Marangi’s rebuttal report is forced to rely on Bennett’s
11
     vocational rehabilitation conclusions to justify deviations from Kirkendall’s entirely economic
12
     analysis. See Ex. 7, at Marangi – 001-6. Marangi, like Kirkendall, as economists, have no
13
     specialized knowledge or education regarding vocational rehabilitation, reasonable job searches,
14
     duties and appropriate methods for mitigating damages, or what is a reasonable accommodation
15
     under the ADA, and therefore cannot and do not give any opinions on those subjects. Id. In
16   contrast, Bennett is not an economist. See Bennett Report, attached as Exhibit 9, at Bennett – 045.
17   Bennett is vocational rehabilitation counselor who has the expertise “To provide vocational
18   rehabilitation services and vocational rehabilitation evaluations within various systems.” Id.
19   Bennett’s expertise is in an entirely different subject matter, and is unqualified to give rebuttal

20
     opinions on the damages calculations of an economist.
            Indeed, it is repeatedly noted, and now commonplace in civil litigation that economist
21
     experts are rebutted by economist experts, and vocational rehabilitation experts are rebutted by
22
     vocational rehabilitation experts. LaFlamme., No. 3:09-cv-00514-ECR-VPC, 2010 U.S. Dist.
23
     LEXIS 98815, at *8; Miller v. Vicorp Rests., No. C-03-00777 RMW, 2006 U.S. Dist. LEXIS
24
     114327, at *5 (N.D. Cal. Apr. 14, 2006); Weber v. Eco-Adventures, Inc., No. 02-00596
25
     ACK/BMK, 2004 U.S. Dist. LEXIS 27485, at *7 (D. Haw. Apr. 2, 2004); Nunez v. Harper, No.
26   2:13-cv-00392-GMN-NJK, 2014 U.S. Dist. LEXIS 34343, at *11 (D. Nev. Mar. 11, 2014); Nazar
27   v. Harbor Freight Tools United States, No. 2:18-cv-00348-SMJ, 2020 U.S. Dist. LEXIS 150201,
28   at *2 (E.D. Wash. May 27, 2020); Robinson v. Sherwin Williams Co., No. 1:20-cv-00112-DAD-




                                                   -10-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 11 of 25




     JLT, 2021 U.S. Dist. LEXIS 45252, at *3 (E.D. Cal. Mar. 9, 2021); Holen v. Jozic, No. C17-
 1
     1147JLR, 2018 U.S. Dist. LEXIS 188479, at *4 (W.D. Wash. Nov. 2, 2018); Calvert v. Ellis, No.
 2
     2:13-cv-00464-APG-NJK, 2014 U.S. Dist. LEXIS 110624, at *19 (D. Nev. Aug. 8, 2014). This is
 3
     because economists and vocational experts opine on entirely different subject matter. Id. While it
 4
     is not per se impossible for a vocational expert to appropriately rebut opinions of an economist
 5
     expert, the opinions must still be limited to contradicting the initial expert’s opinions and
 6   methodology, and cannot give opinions on “new areas not raised in initial reports.” Specter, No.
 7   3:17-cv-00194-TMB, 2020 U.S. Dist. LEXIS 230473, at *11 quoting TCL Communs. Tech.
 8   Holdings Ltd. v. Telefonaktenbologet LM Ericsson, No. SACV 14-00341 JVS (Anx), 2016 U.S.
 9   Dist. LEXIS 194814, at *10 (C.D. Cal. Aug. 17, 2016).

10
            The fact that Bennett’s report opines on entirely new subject matter related to Defendants’
     case in chief that were not reviewed or opined on by Kirkendall is clear on the face of the report
11
     itself for numerous reasons. See Nunez, 2014 WL 979933, *1. First, and most importantly, Bennett
12
     does not mention Kirkendall or his opinions a single time in the twenty-seven (27) pages of
13
     Bennett’s report. See Ex. 9, at Bennett – 001-27. Indeed, Kirkendall’s report is only mentioned at
14
     all one time in the eighty-three (83) pages of the Bennett disclosure, in Bennett’s “Exhibit A,” the
15
     list of records reviewed. Id. at Bennett – 028-29. The only other reference to Plaintiffs’ expert in
16   the Bennett report is on page four (4) of Bennett’s report regarding the reason for his retention,
17   where Bennett asserts that “[t]he purpose of the referral, per Specific Services Requested checklist
18   in the Retainer Agreement, was for this office to perform the following:…(2) Rebuttal of the
19   Vocational Evaluation by plaintiff’s expert.” Id. at Bennett – 004 (emphasis added).

20
            However, Plaintiffs did not disclose a vocational rehabilitation expert and Kirkendall did
     not conduct a vocational evaluation of Plaintiff Miller. See Ex. 1, at 1-10. This much is clear from
21
     Marangi’s own report, which cites to the vocational rehabilitation opinions of Bennett, but like
22
     Bennett, fails to cite a single vocational evaluation opinion of Kirkendall. Id. see also Ex. 7, at
23
     Marangi – 001-018. In fact, after this cursory mention of “the Vocational Evaluation by plaintiff’s
24
     expert,” Bennett’s report does not mention “plaintiff’s expert” anywhere else in the report, nor any
25
     specific vocational opinions made by Kirkendall. See Ex. 9, at Bennet – 001-027. Again, proper
26   rebuttal expert testimony “is intended solely to contradict or rebut evidence on the same subject
27   matter identified by an initial expert witness.” R&O Constr. Co., 2011 WL2923703, *2. Rebuttal
28   expert reports are not the proper place for presenting new arguments or “to contradict an expected




                                                  -11-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 12 of 25




     and anticipated portion of the other party’s case-in-chief.” Nunez, 2014 WL 979933, *1. The
 1
     Bennett report clearly is not intended to rebut evidence on the subject matter of Plaintiff’s
 2
     economist expert, who analyzed only the value of Plaintiff’s lost earnings since her termination
 3
     offset by her earnings in post-termination employment. See Ex. 9, at Bennet – 001-027 compare
 4
     to Ex. 1, at 1-10. Rather, Bennett’s report is an evaluation of Plaintiff Miller’s legal duty to mitigate
 5
     damages and her diligence in seeking equivalent post termination employment. Id.
 6           Second, the documents reviewed by Bennett unquestionably relate to new arguments
 7   regarding defenses that Defendants intend to present in their case in chief, which Kirkendall did
 8   not opine on. For example, Bennett reviewed Plaintiff Miller’s grievance forms, “Correspondence
 9   re Interactive Process,” “Appeal of Unemployment Decision,” “DETR Unemployment Case

10
     Decision,” “DETR Unemployment Proceedings Transcript,” “Doctors’ Medical Notes &
     Correspondence re medical notes,” “Correspondence re Accommodation,” “DETR Document[s],”
11
     “Local 1107 Statement in Response to Unemployment Office Request,” “DETR Decision,”
12
     “EEOC Discrimination Charge,” “Documents from Together We Rise,” Plaintiff’s “Resume,”
13
     “Doctors’ Medical Notes & Correspondence re medical notes 2,” and “9.13.19 Plaintiff Debbie
14
     Miller’s Responses to the SEIU International Defendants’ First Requests for Interrogatories.” See
15
     Ex. 6, at Bennett – 029. None of these documents were reviewed by Kirkindall because none of
16   these documents were relevant to determining the amount of wage and benefit damages Plaintiff
17   incurred from the date of her termination to the date of her report. See Ex. 1, at 1-2. Rather, these
18   documents relate to facts and circumstances giving rise to Plaintiff Miller’s ADA claims against
19   Defendants, a subject Kirkendall gave no opinions regarding. Id. at 1-10.

20
             Third, the analysis conducted by Bennett is clearly unrelated to any of Plaintiff’s expert
     opinions. Bennett opens his vocational analysis considering a litany of factual issues related to
21
     Defendants’ case in chief that Plaintiff’s expert, Kirkendall, did not consider, like Plaintiff’s
22
     physician notes, letters between Plaintiff and Defendants, grievances filed by Plaintiff’s union,
23
     letters from Local 1107 to the Nevada Department of Employment and Rehabilitation (“DETR”),
24
     Plaintiff’s “Mitigation Effort,” job searches and contacts by Plaintiff, “intensity of job search,”
25
     “Emphasis of job search” et.. Id. at Bennett – 003-4. Indeed, Bennett’s own report explains that he
26   was retained to perform analysis on three issues: (1) “Vocational Evaluation to determine post-
27   termination employability and earnings capacity;” (2) “Rebuttal of the Vocational Evaluation by
28   plaintiff’s expert;” and (3) “Analysis of plaintiff’s duty to mitigate damages.” Id. Plaintiff’s expert,




                                                    -12-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 13 of 25




     Kirkendall, made no opinions regarding Plaintiff Miller’s post-termination employability or
 1
     earnings capacity. See Ex. 1, at 1-10. In fact, the terms “employability” and “earnings capacity”
 2
     do not even appear in Kirkendall’s report. Id. Kirkendall did not render a vocational evaluation.
 3
     Id. Finally, Kirkendall makes no opinions regarding Plaintiff Miller’s duty to mitigate damages.
 4
     Id. Kirkendall’s only analysis related to mitigation is of Plaintiff Miller’s actual “mitigating
 5
     earnings and benefits,” not whether Plaintiff Miller met any legal duty to mitigate. Id. By page
 6   four (4) of Bennett’s own report he makes clear that he is not giving rebuttal expert opinion to the
 7   opinions of Plaintiff’s economist expert. See Ex. 9, at Bennett – 004.
 8          Bennett goes on to list Plaintiff’s employment qualifications under the heading “Vital
 9   Statistics,” outlining Plaintiff Miller’s education and licenses, the medical opinions of one of her

10
     treating physicians, union grievances, Defendants’ defenses to Plaintiff’s termination status,
     unemployment benefits, EEOC charge, and vocational history and job duties at Local 1107,
11
     Plaintiff’s medical issues, and post-termination efforts to seek employment. Id. at Bennett – 005-
12
     12. Bennett uses this information to come to his ultimate conclusion that Plaintiff Miller’s
13
     “mitigation earnings are less than what could be expected if she had made a reasonable and diligent
14
     job search effort utilizing her substantial skill base as a Labor Relations Specialist.” Id. at Bennett
15
     – 013. This conclusion from Bennett is important because it forms the basis of Bennett’s entire
16   analysis, and Plaintiff’s economist expert made no opinions whether Plaintiff Miller’s mitigation
17   earnings were less than what could be expected if she had made a reasonable and diligent job
18   search effort utilizing her substantial skill base as a Labor Relations Specialist. Id. compare to Ex.
19   1, at 1-10. Rather, Plaintiff’s expert simply offset the total amount of earnings and benefits Plaintiff

20
     would have earned if she had not been terminated by the actual value of her mitigation earnings.
     Id. Indeed, if Bennett’s report were a proper rebuttal expert report it would be expected that Bennett
21
     would first cite to Plaintiff’s expert’s opinions on this subject matter. Id. Instead, Bennett makes
22
     entirely novel opinions and assertions unrelated to Plaintiff’s expert’s opinions.
23
            Bennett goes on to conduct an “Analysis of Duty to Mitigate Damages.” Id. at Bennett –
24
     013-14. Plaintiff’s expert rendered no opinions or analysis on Plaintiff Miller’s duty to mitigate
25
     damages. Id. compare to Ex. 1, at 1-10. Bennett’s analysis of Plaintiff Miller’s duty to mitigate
26   relies entirely on Plaintiff Miller’s post-termination job search. Id. As part of Bennett’s analysis
27   of Plaintiff Miller’s duty to mitigate, Bennett reviews the forty-two (42) jobs Plaintiff contacted
28   and applied for post-termination. Id. Bennett noted Plaintiff Miller’s “Contemporaneous Job




                                                    -13-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 14 of 25




     Search Records” that evidenced her application for forty (40) different jobs after her termination
 1
     including “3 labor relations positions, 30 HR positions, and 7 other/clerical type positions,”
 2
     utilizing ZipRecruiter.com and Indeed.com. Id. at Bennett – 014. The cornerstone of Bennett’s
 3
     vocational rehabilitation analysis was that Plaintiff Miller “undertook limited effort to seek work
 4
     similar to the job she held at time of discharge, applying to only; 3 jobs related to her skill base
 5
     learned over the course and scope of her 9 years of employment with SEIU, notwithstanding the;
 6   large number of unions in the Las Vegas area to which she could have applied.” Id. at Bennett –
 7   017. Plaintiff’s expert, Kirkendall, did not analyze any of the jobs Plaintiff Miller had applied for,
 8   nor did Kirkendall give any opinions regarding whether those jobs were “labor relations positions”
 9   or within her skill base. Id. compare to Ex. 1, at 1-10.

10
             Bennett goes on to discuss the types of contacts that Plaintiff Miller made during her job
     search. Id. at Bennett – 017-20. Bennett noted that Plaintiff Miller did not utilize newpaper ads,
11
     personal contacts, private employment agencies, state and federal employment agencies,
12
     professional societies and journals, or outplacement programs by her prior employer. Id. Plaintiff’s
13
     expert reviewed no information regarding how Plaintiff searched for jobs, and rendered no expert
14
     opinions regarding what the effective methods for obtaining employment are when conducting a
15
     job search. Id. compare to Ex. 1, at 1-10.
16           Bennett goes on analyze the intensity of Plaintiff’s job search over a near two year period.
17   Id. at Bennett – 020. Bennett then renders the opinion that Plaintiff Miller’s job search was not
18   sufficiently intense because between November 1, 2017 (two months before she was terminated),
19   and September 13, 2019 (eighteen months after her employment with Davita) she made only forty-

20
     two (42) job contacts, or 22.95 contact per year. Id. Bennett opines that Plaintiff’s job search efforts
     during this period were not sufficiently intense and would “expected to obtain a single interview”
21
     despite acknowledging on the very same page, in the very next paragraph, that Plaintiff Miller had
22
     secured employment just three months after her termination, and eighteen months prior the end
23
     date used by Bennett in his analysis. Id. Plaintiff’s expert, Kirkendall, did not review the number
24
     of job searches Plaintiff Miller conducted, and gave no opinions regarding what period should be
25
     used in analyzing the number of searches for determining the intensity of Plaintiff Miller’s job
26   search. Id. compare to Ex. 1, at 1-10.
27           Bennett next analyzes Plaintiff Miller’s vocational potential, occupational receptivity and
28   earnings capacity, all subject matter Plaintiff’s expert did not consider, analyze, opine on, nor have




                                                    -14-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 15 of 25




     expertise to give expert opinions regarding. Id. Bennett asserts that “plaintiff has same or similar
 1
     vocational potential post-termination as that which she had pre-termination, if she can overcome
 2
     the difficulties with her metabolic disorder and/or orthopedic issues which had caused a period of
 3
     disability from a pre-incident standpoint.” Id. at Bennett – 21. This conclusion is problematic both
 4
     because Plaintiff’s expert renders no opinions on this subject, and the fact that Bennett is not
 5
     qualified to give medical expert testimony regarding whether diabetes and diabetic neuropathy are
 6   temporary conditions. Id. Further, while couched as opinions on vocational potential and earnings
 7   capacity, Bennett also renders opinions regarding Plaintiff’s requests for reasonable
 8   accommodations asserting that “nothing reviewed by this counselor indicates that plaintiff has
 9   requested accommodations post-termination same or similar to those that she requested from a

10
     pre-termination standpoint,” and that “plaintiff's .... accommodations as requested from a ..,.. pre-
     termination standpoint were within her ability to ..,.. self-accommodate, i.e., to ..,.. eat when
11
     necessary and ..,.. exercise on her own in an effort to control blood sugar levels; and the ..,.. same
12
     is true from a .,... post-termination standpoint.” Id. Plaintiff’s expert rendered no opinions
13
     regarding Plaintiff’s requests for reasonable accommodations, nor any opinions about the ability
14
     of a diabetic to “self-accommodate.” Id.
15
            Finally, Bennett concludes his report making numerous sweeping expert opinions and
16   conclusions    regarding   four   broad    subjects:   (1)   “plaintiff’s   mitigation   effort;”   (2)
17   “accommodations;” (3) “post-termination earnings capacity;” and (4) “job search timeframe.” Id.
18   at Bennett – 025-26. Conspicuously absent from these final conclusions is any reference to what
19   opinions of Plaintiff’s economist expert Bennett was supposedly rebutting. Id. compare to Ex. 1,

20
     at 1-10.
            A rebuttal expert may only testify after the opposing party’s initial expert witness testifies.
21
     Laflamme, 2010 WL 3522378, *2. Rebuttal experts are limited to the scope and subject matter of
22
     the initial expert they are proffered to rebut. Nunez, 2014 WL 979933, *1; see also R&O Constr.
23
     Co., 2011 WL 2923703 at *2. Indeed, “Rebuttal experts are not allowed to put forth their own
24
     theories; instead, ‘they must restrict their testimony to attacking the theories offered by the
25
     adversary's experts.’” Downs v. River City Grp., LLC, No. 3:11-cv-00885-LRH-WGC, 2014 U.S.
26   Dist. LEXIS 26056, at *13 (D. Nev. Feb. 28, 2014) quoting R&O Constr. Co., 2011 WL 2923703
27   at *2. Here, Bennett’s opinions fail to rebut any of Plaintiff’s economist expert’s analysis or
28   opinions, and is, therefore, not a proper rebuttal expert. Rather, Bennett’s conclusions regarding




                                                   -15-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 16 of 25




     mitigation efforts, accommodations, post-termination earnings capacity, and reasonable job
 1
     searches are new matters related to Defendants’ case in chief, making them initial expert opinions
 2
     admissible only if they were timely disclosed before the initial expert deadline of August 12, 2019.
 3
     See Fed. R. Civ. P. 26; Fed. R. Civ. P. 37. Untimely disclosures cannot be relied on by the
 4
     disclosing party and must be excluded. Id.
 5
            4. Defendants’ Untimely Disclosure Of Their Vocational Expert Is Not Substantially
 6             Justified Or Harmless, And Was Done In Bad Faith.

 7          When a party’s expert is found to have been improperly disclosed as a rebuttal expert and
 8   found to be an untimely initial expert disclosure, this District Court has reviewed the request to
 9   strike or exclude the expert as a sanction under Rule 37 of the Federal Rules of Civil Procedure.

10
     Laflamme, 2010 WL 3522378, *2; Nunez, 2014 WL 979933, *1; R&O Constr. Co., 2011 WL
     2923703 at *2; Downs, No. 3:11-cv-00885-LRH-WGC, 2014 U.S. Dist. LEXIS 26056, at *13.
11
     FRCP 37(c)(1), in pertinent part, states that “[i]f a party fails to provide information or identify a
12
     witness as required by Rule 26(a) or (e), the party is not allowed to use that information or witness
13
     to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
14
     justified or is harmless.” See Fed. R. Civ. P. 37(c)(1). “The district court has wide latitude in using
15
     its discretion to issue sanctions under Fed. R. Civ. P. 37(c)(1).” Amos v. Makita U.S.A., Inc., No.
16   2:09-cv-01304-GMN-RJJ, 2011 U.S. Dist. LEXIS 158103, at *6-8 (D. Nev. Jan. 6, 2011) citing
17   Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The disclosing
18   party has the burden “to show that the delay was substantially justified or harmless.” Id.
19          “[F]actors that may properly guide a district court in determining whether a violation of a

20
     discovery deadline is justified or harmless are: (1) prejudice or surprise to the party against whom
     the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the likelihood of
21
     disruption of the trial; and (4) bad faith or willfulness involved in not timely disclosing the
22
     evidence.” Id. citing Manneh v. Inverness Medical Innovations, Inc., 2010 U.S. Dist. LEXIS
23
     81876, 2010 WL 3212129 at *2 (S.D. Cal. 2010) (quoting Lanard Toys, Ltd. v. Novelty, Inc., 375
24
     Fed. Appx. 705, 2010 WL 1452527 at *6 (9th Cir. 2010). Inadvertent mistakes and unintentional
25
     oversights are not substantial [*8] justifications for delay. R & R Sails Inc. v. Insurance Co. Of
26   State of Penn., 251 F.R.D. 520, 526 (S.D. Cal. 2008); Downs, No. 3:11-cv-00885-LRH-WGC,
27   2014 U.S. Dist. LEXIS 26056, at *13; Calvert v. Ellis, No. 2:13-cv-00464-APG-NJK, 2014 U.S.
28   Dist. LEXIS 110624, at *11 (D. Nev. Aug. 8, 2014).




                                                   -16-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 17 of 25




             Courts in this District have found a failure to timely disclose an initial expert to be harmless
 1
     when the rebuttal expert has given new opinions in the same field as Plaintiff’s initial experts,
 2
     permitting Plaintiff’s initial expert to supplement their reports to rebut the new conclusion. Calvert,
 3
     No. 2:13-cv-00464-APG-NJK, 2014 U.S. Dist. LEXIS 110624, at *11. Courts in this District have
 4
     found a failure to timely disclose an initial expert to be harmless when the non-disclosing party
 5
     still needed to depose one of the disclosing party’s other experts, no pretrial order had yet been
 6   filed, and no trial date set. Downs, No. 3:11-cv-00885-LRH-WGC, 2014 U.S. Dist. LEXIS 26056,
 7   at *20. Courts in this district have found that “[a] party is not harmed where, even though an expert
 8   disclosure fails to satisfy Fed. R. Civ. P. 26, the party knew about the expert, knew about the
 9   content of the expert's testimony, and had an opportunity to depose the expert.” Amos, No. 2:09-

10
     cv-01304-GMN-RJJ, 2011 U.S. Dist. LEXIS 158103, at *9; see also Ricks v. BMEzine.com,
     L.L.C., 727 F.Supp.2d 936, 2010 WL 2985795 (D. Nev. 2010).
11
             However, Courts in this District have made clear that a party’s “misunderstanding of the
12
     scheduling order and Plaintiff's awareness of that misunderstanding is not a substantial justification
13
     for the late disclosure.” Id. citing R & R. Sails, 251 F.R.D. at 526. “Neither is the fact that Plaintiff
14
     did not provide [the other party] with its expert files.” Id. Further, when the expert’s opinions could
15
     be rendered within the discovery deadline” courts have found the disclosing party to have “no
16   viable excuse, its late disclosure was not substantially justified.” Id. at 8-9. Further, when the
17   disclosing party has been “conspicuously stubborn, rebellious, or exhibited a pattern of deception
18   and discovery abuse” the sanction of exclusion is warranted. Id. at *13. Harm is also found when
19   trial would be delayed and costs of litigation multiplied by the failure to disclose. Id.

20
             Here, Defendants’ failure to timely disclose the vocational rehabilitation expert is not
     substantially justified or harmless, and Defendants’ intentional disclosure of this expert as a
21
     rebuttal expert knowing that Bennett gives no actual rebuttal expert opinions was done in bad faith,
22
     and part of their pattern of conspicuously stubborn, rebellious, and deceptive discovery tactics and
23
     abuses, and flagrant and repeated disregard for this Court’s deadlines. Id. First, it should be noted
24
     that Defendants’ counsel made knowing misrepresentations of fact to Plaintiffs’ counsel and the
25
     Court when seeking the extension of the rebuttal expert deadline. Again, Plaintiffs’ counsel agreed
26   to stipulate to an extension of the initial expert deadline to allow Defendants to timely disclose
27   initial experts. See Ex. 5, at 1-6. However, to avoid risking the Court declining the request for lack
28   of excusable neglect (see LR IA 6-1), which would in effect affirmatively close the door on the




                                                    -17-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 18 of 25




     production of an initial expert report, Defendants decided to engage in knowing an willful
 1
     deception and bad faith with Plaintiffs’ counsel and the Court by seeking to extend only the rebuttal
 2
     expert deadline, despite having retained their vocational rehabilitation expert to give initial expert
 3
     opinions before the deadline expired. Id. Indeed, Defendants’ counsel assured Plaintiffs’ counsel
 4
     that they were seeking “extension of the rebuttal expert disclosure deadline only,” and that their
 5
     rebuttal witnesses would give testimony only on “the issues of damages and mitigation in the
 6   Kirkendall report.” Id. at 6.
 7          However, Defendants’ expert report makes clear that Bennett was forwarded Plaintiff
 8   Miller’s employment file and discussed his retention as a vocational rehabilitation expert witness
 9   on August 6, 2019, six (6) days before the initial expert deadline expired. See Ex. 9, at Bennett –

10
     004. Defendants knew that they intended to use Bennett as a vocational expert before the initial
     expert deadline expired and Defendants failed to request Plaintiffs’ counsel stipulate to extend the
11
     initial expert deadline before the deadline expired. See Ex. 5, at 1. Indeed, Plaintiffs’ counsel had
12
     informed Defendants’ counsel that he intended to disclose an expert, and when Defendants’
13
     counsel expressed surprise, Plaintiffs’ counsel expressly asked if Defendants’ needed an extension
14
     of the initial expert deadline and was “clearly willing to so stipulate.” Id. Despite Defendants
15
     knowing they were going to use Bennett as a vocational rehabilitation expert on August 6, 2019,
16   having already submitted the file to him for review, Defendants allowed the deadline to expire,
17   seeking the stipulation to extend on August 15, 2019, three days after the deadline expired. Id.
18   Further, despite knowing they intended to use Bennett as a vocational rehabilitation expert on
19   August 6, 2019, Defendants disclosed an initial expert disclosure “pleading” that failed to identify

20
     him as an expert, nor their intent to disclose a vocational rehabilitation expert. See Ex. 3, at 1-2.
     Despite knowing they intended to use a vocational rehabilitation expert for Debbie Miller’s claims
21
     on August 6, 2019, and knowing the identity of that expert on that date, Defendants’ counsel
22
     intentionally withheld that information from their initial expert disclosure pleading to conceal it
23
     from Plaintiffs’ counsel.
24
            Despite Defendants lack of diligence, Plaintiffs’ counsel agreed to “extend the [initial]
25
     expert disclosure deadline to September 19, 2019, and to have a corresponding extension of the
26   rebuttal expert deadline to one month after that, October 19, 2019.” Id. Bennett’s report makes
27   clear that he was formally retained on September 4, 2019, fifteen days before the September 19 th
28   deadline stipulated deadline. See Ex. 9, at Bennett – 004. Defense counsel’s knowledge and intent




                                                   -18-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 19 of 25




     to deceive this Court and Plaintiffs’ counsel is proven by their sending Miller’s file to Bennett six
 1
     days before the deadline expired, talking to him over the phone about providing vocational
 2
     rehabilitation expert testimony, and subsequently demanding that Plaintiffs’ counsel agree to
 3
     extend the initial expert deadline on August 15, 2019, after the deadline expired. Defense counsel’s
 4
     intent to deceive Plaintiffs’ counsel and this Court is further supported by the initial statement in
 5
     Defendants’ proposed stipulation that “Defendant SEIU served its expert disclosure,” when
 6   Defendant SEIU had not disclosed an expert. See Defs’ Initial Prop. Stipulation to Ext. Rebuttal
 7   Expert Deadline, attached as Exhibit 10, at 2:14-15. The misrepresentation prompted Plaintiffs’
 8   counsel to object, noting that he had not received “an expert disclosure from SEIU.” see Ex. 9, at
 9   5. Defendants corrected the misrepresentation they intended to make to this Court. Id. at 5-6.

10
            After failing to promptly draft the stipulation to extend on August 15, 2019, waiting five
     days to provide Plaintiffs’ counsel with the stipulation, Defendants decided deceive both Plaintiffs’
11
     counsel and the Court by seeking to extend only the rebuttal expert deadline that had not yet
12
     expired with knowledge and intent to disclose the initial expert report of Bennett, whom they
13
     retained on August 6, 2019. See Ex. 6, at 4-5; Ex. 9, at Bennett – 004. That is, to avoid the now
14
     high risk that their absurdly late request to extend the initial expert deadline would be denied for
15
     their lack of diligence and inability to demonstrate excusable neglect, which would affirmatively
16   deny them the ability to disclose an initial expert, Defendants sought to fraudulently induce
17   Plaintiffs’ counsel to agree to extend only the rebuttal expert deadline despite knowing and
18   intending to disclose the initial vocational rehabilitation expert anyway, having retained Bennett
19   within the deadline and failing to disclose him as a witness on August 12, 2019. See LR IA 6-

20
     1;.see also Ex. 3, at 1-2; Ex. 9, at Bennett – 004. Defendants used this strategy to circumvent the
     excusable neglect standard in this Court’s own local rules in hopes of succeeding with Defendants
21
     forthcoming arguments in response to this Motion in Limine that the late disclosure was either
22
     substantially justified or harmless. Amos, No. 2:09-cv-01304-GMN-RJJ, 2011 U.S. Dist. LEXIS
23
     158103, at *9.
24
            This is because the excusable neglect standard requires an attorney to establish some
25
     excuse, such as their own negligence, to justify extending the deadline. Victor v. Walmart, Inc.,
26   No. 2:20-cv-01591-JCM-NJK, 2021 U.S. Dist. LEXIS 163908, at *10 (D. Nev. Apr. 8, 2021).
27   Here, Defendants had no legitimate excuse, such as their own negligence, to establish excusable
28   neglect. Defendants contacted the vocational rehabilitation expert within the deadline and provided




                                                  -19-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 20 of 25




     him documents. See Ex. 9, at Bennett – 004. Defendants discussed disclosure of initial experts
 1
     with Plaintiffs’ counsel before expiration of the deadline. See Ex. 5, at 1. Plaintiffs’ counsel
 2
     expressed willingness to stipulate to extending the deadline before the deadline expired. Id.
 3
     Defendants actually submitted an initial expert disclosure pleading on the August 12, 2019
 4
     deadline that failed to identify the vocational expert they had already retained, nor identify the
 5
     subject matter of the expert testimony. See Ex. 3, at 1-2. Plaintiffs’ counsel requested Defendants’
 6   send over the stipulation promptly to avoid the likely hood of it being denied for lack of excusable
 7   neglect. See Ex. 5, at 1. Defendants waited another five (5) days to provide Plaintiffs’ counsel the
 8   stipulation, and then slipped in the misrepresentation about their initial expert disclosure, which
 9   Plaintiffs’ counsel objected to. Id. at 4-5.

10
             Defendants, knowing that any misrepresentation regarding alleged excusable neglect to the
     Court might subject them to future sanctions, chose to defraud Plaintiffs’ counsel and the Court
11
     about their intentions to disclose the initial expert by seeking to extend only the rebuttal expert
12
     deadline with intent to disclose the initial expert. Amos, No. 2:09-cv-01304-GMN-RJJ, 2011 U.S.
13
     Dist. LEXIS 158103, at *9. However, Plaintiffs’ counsel made sure to confirm precisely what
14
     Defendants were seeking when they produced the stipulation for the express purpose of avoiding
15
     this very situation. Plaintiffs’ counsel asked Defense counsel to admit that they had not disclosed
16   any expert or report, and was only seeking to extend the rebuttal expert deadline to disclose a
17   rebuttal expert. Id. at 6.
18           It should be noted that Plaintiffs’ counsel was sure to clarify the issue to avoid the need to
19   have to file this motion in limine and to ensure that Plaintiffs’ counsel would have opportunity to

20
     disclose a rebuttal expert and report within the applicable deadline and depose any initial expert
     disclosed by Defendants. Id. Defense counsel made these assurances with full knowledge and
21
     intent to disclose an initial vocational rehabilitation expert that would opine on matters unrelated
22
     to the issues of damages and mitigating wages in the Kirkendall report, while also failing to
23
     disclose the identity and subject matter of the expert’s testimony in the August 12, 2019 disclosure
24
     pleading, constituting bad faith and intent to deceive. Further, this late disclosure was the first of
25
     many instances of Defendants’ stubborn refusal to cooperate in discovery, rebellious acts in
26   defiance of the Court’s ordered deadlines, and pattern of deception and discovery abuse that
27   justifies striking this expert. See Decl. Counsel, at 1-9. Indeed, Defendants have repeatedly ignored
28   and failed to meet deadlines set by the Court in this case including: (1) the initial expert deadline;




                                                    -20-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 21 of 25




     (2) every single discovery response deadline causing discovery to be extended multiple times; (3)
 1
     the express discovery response deadline set by the Court on November 12, 2019 (ECF No. 84); (4)
 2
     the deadline to file both their answer and amended answer. See ECF No. 224, at 7:3-9.
 3
             Finally, Plaintiffs have not been given the opportunity to depose Defendants’ vocational
 4
     rehabilitation expert, Bennett. Because of Defendants repeated failures to adhere to Court’s
 5
     deadlines discovery needed to be extended multiple times, the last being on January 17, 2020,
 6   extending discovery to April 9, 2020. See ECF No. 114. On March 11, 2020, however, the District
 7   Court dismissed Plaintiff Miller’s discrimination claims, leaving only her breach of contract claim.
 8   See ECF No. 131. Bennett’s vocational rehabilitation opinions were and are only relevant to
 9   Miller’s discrimination claims, not the pure Section 301 breach of contract claims. This ruling

10
     forced Plaintiffs’ counsel to direct attention to Reconsideration of the order, filed on March 31,
     2020. See ECF No. 134. The District Court granted reconsideration reinstating the discrimination
11
     claims, but did not reopen discovery. See ECF No. 152. As such, Plaintiff Miller was deprived a
12
     month of discovery into Miller’s claims, and was not able to depose the vocational rehabilitation
13
     expert on the opinions relating to the claims this Court dismissed on March 11, 2020. Id. To allow
14
     Defendants’ vocational rehabilitation expert to testify would require reopening discovery and
15
     delay trial in this matter. As such, the late disclosure is not justified or harmless.
16           It must be noted that the last time the District Court endeavored to excuse Defendants’
17   disregard for the deadlines in the scheduling order it did so by denying Plaintiffs’ Motion for
18   Summary Judgment for failure to file a responsive pleading (ECF No. 171) and Motion to Strike
19   the untimely answer (ECF No. 185) asserting that “Defendant Local 1107 filed its Answer to the

20
     Amended Complaint on July 23, 2020, so Plaintiff could have filed a motion to strike within 21
     days but failed to do so. Plaintiffs waited over one year later until August 19, 2021 to file the
21
     motion to strike.” See ECF No. 224, at 7:3-9 (emphasis added).
22
             The Court’s order is both factually incorrect, and functionally impossible, as the Court’s
23
     Order is dated March 31, 2021, four and half months prior to the alleged August 19, 2021 date the
24
     Court asserted Plaintiffs’ counsel delayed until to file their motion to strike. Id. Unless the laws of
25
     physics have changed for the purposes of this case, time flows in one direction. Quite obviously,
26   because Plaintiffs’ counsel is not a Time Lord and has no magic phone booth to use to travel into
27   the future, Plaintiffs’ counsel did not wait to file the Motion to Strike over one year after Local
28   1107 filed its amended answer “until August 19, 2021.” Id. Rather, Plaintiffs’ counsel filed a




                                                    -21-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 22 of 25




     Motion for Summary Judgment because of Defendants’ failure to file the amended answer to the
 1
     First Amended Complaint within the deadline for dispositive motions, July 22, 2020, at which time
 2
     no amended answer was filed. See ECF No. 171. Plaintiffs’ counsel expressly noted in that motion
 3
     that neither Defendant sought a stipulation to extend nor moved for leave to extend the deadline
 4
     to file their answers. Id. at 3:12-14. Plaintiffs’ counsel also raised FRCP 12 regarding striking an
 5
     answer in the Motion for Summary Judgment. Id. at 2:21-3:14. Plaintiffs’ also noted that under the
 6   Local Rules of this Court, the Federal Rules of Civil Procedure, and the precedent of this District
 7   Court, Defendants would first need to request to extend the deadline and leave to file the untimely
 8   answer establishing excusable neglect before the amended answer could be filed. Id. at 4:3-6:23.
 9          One day after Plaintiffs moved for summary judgment for failure to timely file the amended

10
     answer, after the dispositive motion deadline expired, Local 1107 filed the amended answer. See
     ECF No. 174. Local 1107 failed to move to extend the deadline and for leave to file their answer
11
     until August 5, 2020, making the late amended answer a fugitive document filed past the deadline
12
     without a motion to extend or leave of the Court, and without establishing excusable neglect in
13
     violation of both the Local Rules of practice of this Court, and the Federal Rules of Civil
14
     Procedure. See ECF No. 181; see also LR IA 6-1; see also Fed. R. Civ. P. 6(b). Plaintiffs opposed
15
     the extension, and moved to strike the answer on August 19, 2020, less than twenty-one days from
16   the date of the request to extend the deadline, making the Motion to Strike timely, and redundant
17   considering Plaintiffs’ Motion for Summary Judgment made the same request. See ECF No. 185;
18   see also ECF No. 171. Rather than hold defense counsel accountable for their repeated failure to
19   meet the deadlines imposed by the Court in this case, this Court denied Plaintiffs’ Motions

20
     asserting that Plaintiffs’ counsel’s filing of the Motions was untimely because “Plaintiff could have
     filed a motion to strike within 21 days but failed to do so. Plaintiffs waited over one year later until
21
     August 19, 2021 to file the motion to strike.” See ECF No. 224, at 7:3-9.
22
            This Court has repeatedly excused Defendants’ consistent failures to meet deadlines
23
     prescribed by the rules and the Court, and stubborn refusal to cooperate in discovery which must
24
     end now before the case is further tainted by this unequal treatment of Plaintiffs and Defendants
25
     in the Court’s application of the rules. Defendants failed to timely disclose the vocational
26   rehabilitation expert before the deadline despite having already retained the expert. Defendants’
27   actions were in bad faith, and the expert must be excluded. Defendants’ rebuttal expert, Marangi,
28   must be limited to opinions within the scope of rebuttal that do not rely on Bennett’s report.




                                                    -22-
            Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 23 of 25




     III.     CONCLUSION
 1
              Based upon the foregoing, Plaintiffs respectfully request that the Court grant their Motion
 2
     in Limine to Exclude Defendants’ Untimely Vocational Rehabilitation Expert Testimony and
 3
     Limit Expert Testimony to Rebuttal.
 4
              Dated the 15th day of September, 2021.
 5

 6                                                 /s/ Michael J. Mcavoyamaya

 7                                                 MICHAEL MCAVOYAMAYA, ESQ.
                                                   Nevada Bar No.: 014082
 8                                                 1100 E. Bridger Ave.
                                                   Las Vegas, Nevada 89101
 9
                                                   Attorney for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -23-
         Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 24 of 25




 1
                                     CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on the 3rd day of September, 2021, the undersigned served the
 3
     foregoing PLAINTIFF’S MOTION IN LIMINE EXCLUDE DEFENDANTS’ UNTIMELY
 4

 5
     VOCATIONAL REHABILITATION EXPERT TESTIMONY AND LIMIT EXPERT

 6   TESTIMONY TO REBUTTAL on all counsel herein by causing a true copy thereof to be filed

 7   with the Clerk of Court using the CM/ECF system, which was served via electronic transmission

 8   by the Clerk of Court pursuant to local order.
      CHRISTENSEN JAMES & MARTIN
 9
      EVAN L. JAMES, ESQ. (7760)
10    KEVIN B. ARCHIBALD, ESQ.
      (13817)
11    7440 W. Sahara Avenue
      Las Vegas, Nevada 89117
12
      Telephone: (702) 255-1718
13    Facsimile: (702) 255-0871
      Email: elj@cjmlv.com,
14    kba@cjmlv.com
      Attorneys for Defendants
15

16    ROTHNER, SEGALL &
      GREENSTONE
17    GLENN ROTHER (PRO HAC VICE)
      JONATHAN COHEN (10551)
18
      510 South Marengo Avenue
19    Pasadena, CA 91101-3115
      Tel: (626) 796-7555
20    Facsimile: (626) 577-0214
21
      Email: grothner@rsglabor.com,
      jcohen@rsglabor.com
22    Attorneys for Defendants
23                                         Dated this 15th day of September, 2021.
24
                                           /s/ Michael J. Mcavoyamaya
25                                         ____________________________________
                                           MICHAEL MCAVOYAMAYA, ESQ.
26
                                           Nevada Bar No.: 014082
27                                         1100 E. Bridger
                                           Las Vegas, NV, 89101
28                                         Telephone: (702) 299-5083




                                                  -24-
     Case 2:18-cv-00304-RFB-BNW Document 248 Filed 09/15/21 Page 25 of 25




                              mike@mrlawlv.com
 1
                              Attorney for Plaintiffs
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     -25-
